Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/11/2022 presents claims 1-7, 9, and 11 as amended.  Claims 1-11 are currently pending examination.
The amendment is sufficient in overcoming the previously indicated claim objections, as well as, the rejection of claim 9 under 35 USC 112 (b).
The amendment is insufficient in overcoming the previously indicated rejection of claim 6 under 35 USC 112 (b).  The Remarks state [filed 01/11/2022; page 4; Claim Rejections-35 USC 112 heading] that claim 6 is amended to correct the previously indicated antecedence issue. However, claim 6, as currently presented, still recites “the polymer structure” while claim 1 recites “an electrically conductive polymer structure.” The rejection of claim 6 is maintained.
The amendment is insufficient in overcoming the prior art rejections for the reasons detailed below.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claim 1, in view of VonArx, in that (Remarks, page 5):
Hence, it is obvious from paragraph [0047] of VonArx, that the disclosure of VonArx merely teaches “conductive coating” or “polymer”, but VonArx does not disclose, describe nor teach a conductive polymer — contrary to the assertion in the Office Action.



Moreover, since amended claim 1 further specifies that the conductive polymer structure is an electrically conductive polymer structure, Applicant respectfully submits that VonArx does not disclose — a fortiori - an electrically conductive polymer. At most, VonArx may disclose the use of polymers as resistive heating materials.

	In response, the examiner disagrees.  As cited by the Applicant, VonArx discloses (paragraphs 0047 and 0054) resistance heating material 18 being various materials, with metal allow of conductive coating or polymer having a positive temperature coefficient of resistance.  Applicant’s contention that the polymer material of VonArx is not conductive, let alone electrically conductive, is without merit.  It is well known by those of ordinary skill in the art that resistance heating (also known as ohmic or Joule heating) is the process by which the passage of an electric current through a conductor produces heat.
	First, VonArx states, in paragraph 0047, that the “resistance heating material 18 may be a metal alloy or conductive coating or polymer” and “may have a positive temperature coefficient of resistance for limiting heat or power in the case of overheating.”  This, explicitly or inherently, describes a polymer resistance heating material that is electrically conductive. 
	Second, VonArx states, in paragraph 0054, that the “preferred electrical resistance heating material 18 contains a material which generates heat when subjected to electric current” and that the “resistance heating material can take the form of a wire, braid, mesh, ribbon, foil, film or printed circuit, such as a photolithographic film, electrodeposition, tape, or one of a number of powdered conducting or semi-conducting metals, polymers, graphite, or carbon, or one of these materials deposited 
	Based on the preponderance of evidence, VonArx clearly teaches the polymer material of resistance heating element 18 being electrically conductive.
	Lastly, applicant’s contention that “at most, VonArx may disclose the use of polymers as resistive heating materials” betrays applicant’s position that the polymer material of VonArx is not electrically conductive.  Here, in order for a material to be a resistive heating material (as detailed in VonArx), such material is, necessarily, electrically conductive. That is, as an electric current is applied heat is generated by the resistance material.  This means that the electric current is conducted through the resistance material and that the resistance material is electrically conductive.
	Accordingly, the prior art rejections of claims 1-11 are maintained, as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 6, the recitation of “the polymer component” renders the claim indefinite as “the polymer component” lacks proper antecedent basis and it is unclear what polymer component is being reference.  Claim 1, from which claim 6 depends, does not recite a polymer component but does recite a “conductive polymer structure.”  Does “the polymer component” refer to the “conductive polymer structure?”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being VonArx et al. by (U.S. Publication 2002/0090209), herein VonArx.
Regarding claim 1, VonArx teaches an electrical fluid heater (para. 0003; “…invention relates to electric resistance heating elements, and more particularly, to plastic insulated resistance heating elements containing encapsulated resistance material.”) (para. 0014, hot water heater) (para. 0027; heating liquid in industrial and commercial applications…water heaters) comprising (Fig. 1) at least one fluid accommodating container (container 114) (para. 0043; “When an element container 114 spirally shaped heating element 100, 200, 300-para. 0042) having an electrically conductive polymer structure (para. 0045; spirally shaped heating element includes resistance material 10) (Figure 4 and paragraph 0047; conductive polymer 18 having a positive temperature coefficient of resistance) (para. 0054; “The preferred electrical resistance heating material 18 contains a material which generates heat when subjected to electric current…The resistance heating material can take the form of a wire, braid, mesh, ribbon, foil, film or printed circuit, such as a photolithographic film, electrodeposition, tape, or one of a number of powdered conducting or semi-conducting metals, polymers, graphite, or carbon, or one of these materials deposited onto a spiral carrier surface, which could be a polymer, metal or other fluid-resistant surface.”), for heating fluid accommodated in the fluid accommodating container (para. 0043; heating of water flowing through container 114). 
Regarding claim 3, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heating conductor is arranged in a meandering fashion (spiral pattern. See citations in claim 1 above as well as paragraph 0030).
Regarding claim 4, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heating conductor is arranged within the fluid accommodating container (See Figure 1 and citations in claim 1 above).
Regarding claim 3, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches
Regarding claim 5, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches wherein the polymer structure comprises a polymer component and a carbon component, wherein the carbon component is present in particle form and/or as a carbon backbone and/or wherein the carbon component is present in the form of carbon black and/or graphite and/or graphene and/or carbon fibres and/or carbon nanotubes (para. 0054; “The resistance heating material can take the form of a wire, braid, mesh, ribbon, foil, film or printed circuit, such as a photolithographic film, electrodeposition, tape, or one of a number of powdered conducting or semi-conducting metals, polymers, graphite, or carbon, or one of these materials deposited onto a spiral carrier surface, which could be a polymer, metal or other fluid-resistant surface.”).
Regarding claim 6, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches wherein the polymer component is embodied in the form of an electrically insulating polymer component (electrical insulating coating 16-para. 0054 and 0057) and/or comprises a first polymer subcomponent based on ethylene acetate or ethylene acetate copolymer and/or ethylene acrylate or ethylene acrylate copolymer and/or a second polymer subcomponent based on polyolefin and/or polyester and/or polyamide and/or fluoropolymer.
Regarding claim 7, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches wherein the polymer structure is a PTC thermistor paragraph 0047; conductive polymer 18 having a positive temperature coefficient of resistance).
Regarding claim 8, VonArx, as applied to claim 1, teaches each claimed limitation.
MPEP 2111.02-II states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Here, the recitation of “a motor vehicle comprising fluid heater” merely recites the intended use of the fluid heater.  Accordingly, such limitation is not considered a patentably distinct limitation.
Regarding claim 9, VonArx teaches a motor vehicle (para. 0003; “…invention relates to electric resistance heating elements, and more particularly, to plastic insulated resistance heating elements containing encapsulated resistance material.”) (para. 0014, hot water heater) (para. 0027; heating liquid in industrial and commercial applications…water heaters) comprising (Fig. 1) a heating conductor having a conductive polymer structure for heating fluid accommodated in a fluid accommodating container (container 114) (para. 0043; “When an element container 114 is employed, it is desirable that the container have one or more openings, such as liquid inlet and outlets, 120 and 121. This permits the cold water to enter in the liquid inlet 120, and hot water to exit the liquid outlet 121.”) (spirally shaped heating element 100, 200, 300-para. 0042) (para. 0045; spirally shaped heating element includes resistance material 10) (Figure 4 and paragraph 0047; conductive polymer 18 having a positive temperature coefficient of resistance) (para. 0054; “The resistance heating material can take the form of a wire, braid, mesh, ribbon, foil, film or printed circuit, such as a photolithographic film, electrodeposition, tape, or one of a number of powdered conducting or semi-conducting metals, polymers, graphite, or carbon, or one of these materials deposited onto a spiral carrier surface, which could be a polymer, metal or other fluid-resistant surface.”) in the motor vehicle [MPEP 2111.02-II states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Here, the recitation of “a motor vehicle” merely recites the intended use of the fluid heater.  Accordingly, such limitation is not considered a patentably distinct limitation].
Regarding claim 10, VonArx, as applied to claim 1, teaches each claimed limitation and further teaches the fluid being water (see citations in claim 1, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VonArx in view of Batliwalla et al. (U.S. Patent 6111234), hereinafter Batliwalla.
Regarding claim 2, VonArx, as applied in claim 1, teaches each claimed limitation, including the heating conductor. 
Those of ordinary skill in the art would reasonably consider the heating conductor of VonArx being a heating cable to be implied.  However, VonArx does not explicitly disclose the heating conductor being a heating cable.
Batliwalla teaches that it is known in the art of electrical heating devices (Title) (1:14-18; “electrical devices comprising resistive heating elements, in particular self-regulating strip heaters which comprise resistive heating elements composed of a conductive polymer composition which exhibits PTC behavior.”) (See 1:20-31 disclosing heating a pipe or tank by means of an elongate heater) (figures 1-2 show cross section of the elongate heater, which defines a cable) for the heating conductor to be a heating cable (See Figures 1-2; resistive heating element comprising a conductive polymer composition 3 formed around two electrodes 5 and 7, which is surrounded by insulating jackets 9 and 11; 6:24-40).

Regarding claim 11, VonArx, as applied in claim 6, teaches each claimed limitation except for wherein the second polymer subcomponent based on polyolefin is polyethylene and/or polypropylene.
Batliwalla teaches that it is known in the art of electrical heating devices (Title) (1:14-18; “electrical devices comprising resistive heating elements, in particular self-regulating strip heaters which comprise resistive heating elements composed of a conductive polymer composition which exhibits PTC behavior.”) for the conductive polymer structure to comprise a polymer component and a carbon component (“A conductive polymer composition comprises a polymeric component and, dispersed or otherwise distributed therein, a particulate conductive filler.”-3:47-49) (The particulate conductive filler being “carbon black, graphite, metal, metal oxide, or particulate conductive polymer, or a combination of these”-4:7-10).  Batliwalla further teaches using a polymer based on polyolefin being polyethylene and/or polypropylene (“The polymeric component may be an organic polymer (such term being used to include siloxanes), an amorphous thermoplastic polymer (e.g. polycarbonate or polystyrene), an elastomer (e.g. polybutadiene or ethylene/propylene diene (EPDM) polymer), or a blend 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify VonArx with Batliwalla, by substituting the polymer component of VonArx, with the teachings of Batliwalla, for in doing so would merely amount to a selection of a known material based on its suitability for its intended purpose.  The purpose in this case is a polymeric material suitable for a composition having PTC properties.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." See MPEP 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761